     Case 4:17-mj-00339-N/A-BPV Document 144 Filed 01/04/19 Page 1 of 4




 1   Anne Chapman (#025965)
     MITCHELL | STEIN | CAREY | CHAPMAN, PC
 2
     One Renaissance Square
 3   2 North Central Avenue, Suite 1450
     Phoenix, AZ 85004
 4
     Phone: 602-388-1232
 5   Email: anne@mscclaw.com
 6
     Louis S. Fidel (#025479)
 7   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 8
     Tucson, AZ 85701-1782
 9   Phone: 520 622-6900
     Email: lfidel@pd-law.com
10
     Christopher B. Dupont (#014158)
11   TRAUTMAN DUPONT, PLC
12   PO Box 431
     Phoenix, Arizona 85001
13   Phone: 602.770.8942
14   Email: dupontlaw333@gmail.net
15   Attorneys for Defendants

16                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
17
18   United States of America,                  ) No. 17-00339MJ-TUC-BPV
                                                )
19                Plaintiff,                    ) MOTION TO RECONSIDER MOTION
20                                              ) TO DISMISS PURSUANT TO RFRA
     v.                                         )
21                                              )
      Natalie Renee Hoffman, Oona Meagan
22    Holcomb, Madeline Abbe Huse, and          )
      Zaachila I. Orozco-McCormick,             )
23                                              )
24                Defendants.                   )
25
26         The Court’s pretrial Order acknowledged that Rule 12 of the Federal Rules of
27   Criminal Procedure permits determination by pretrial motion of “any defense . . . that
28   the court can determine without a trial on the merits.” (Dkt. 136.) The Court went on to
     Case 4:17-mj-00339-N/A-BPV Document 144 Filed 01/04/19 Page 2 of 4




 1   recognize that where the facts surrounding the commission of the alleged offense do not
 2   bear on a determination of the validity of the defense, the Court can and should make
 3   pretrial factual determinations in the context of Rule 12(b) motions. However, in
 4   reaching a decision on Defendants’ Motion to Dismiss Pursuant to the Religious
 5   Freedom Restoration Act, the Court reversed course without explanation and held that a
 6   motion to dismiss is not the proper way to raise a factual defense such as Defendants’
 7   RFRA defense. This holding is an incorrect, overly broad statement of law and has
 8   serious constitutional implications for Defendants. In fact, Rule 12(d) is mandatory
 9   absent good cause – “the court must decide every pretrial motion before trial unless it
10   finds good cause to defer a ruling.” The Court should therefore reconsider Defendants’
11   Motion to Dismiss Pursuant to RFRA.
12          At issue under RFRA are the following factual determinations:
13          Has the government:
14          (1) substantially burdened;
15          (2) a sincere;
16          (3) exercise of religion. 42 U.S.C. § 2000bb-1(a), (c).
17   If so, the further factual issues must be resolved:
18          Can the government demonstrate that the burden:
19          (1) is in furtherance of a compelling governmental interest; and
20          (2) is the least restrictive means of furthering that government interest.
21          Framed specifically to this case, the factual issues to be raised at a pretrial
22   hearing on RFRA include the following:
23          (1) Does criminal enforcement of laws prohibiting the provision of water to
24    migrants who face death by exposure in the West Desert substantially burden the
25    religious exercise of humanitarian aid workers who believe in the sanctity of human
26    life; and
27          (2) Is enforcement of criminal laws against humanitarian aid workers for being
28    on a Wildlife Refuge without an (invalid) permit, temporarily placing water for use by



                                                  -2-
     Case 4:17-mj-00339-N/A-BPV Document 144 Filed 01/04/19 Page 3 of 4




 1    migrants, and driving on undesignated roads the least restrictive means of serving a
 2    “compelling” government interest.
 3          These factual issues can clearly be “determin[ed] without a trial on the merits” of
 4   whether defendants abandoned property and drove on undesignated roads. Therefore,
 5   the RFRA defense should be determined pretrial pursuant to 12 (b). The court’s order
 6   does not address the several identified cases where RFRA was decided in a pretrial
 7   context, nor does the court identify what trial issues would need to be determined at a
 8   hearing on a Motion to Dismiss pursuant to RFRA.
 9          Importantly because RFRA requires a determination of a defendant’s sincerity of
10   belief, a defendant is required to testify as to his or her belief. The Ninth Circuit has
11   held: “The task is to decide whether the beliefs professed . . . are in [the person’s] own
12   scheme of things, religious.” United States v. Ward, 989 F.2d 1015, 1018 (9th Cir.
13   1992) (emphasis added). The defendant must also establish their beliefs are sincerely
14   held. This element is a question of fact, proven by the credibility of the party asserting
15   a religion-based defense. United States v. Meyers, 95 F.3d 1475, 1482 (10th Cir. 1996).
16   Requiring a defendant to testify at trial on RFRA issues, as opposed to pretrial - on an
17   issue that can readily be determined without a trial on the merits - may create serious
18   Fifth Amendment issues for defendants. Pursuant to the Fifth Amendment a defendant
19   may exercise his or her right to remain silent and to not testify at trial. In a pretrial
20   hearing on RFRA, a defendant’s testimony will be limited to: 1) the nature of his or her
21   beliefs; and 2) whether those belief are sincerely held. However, at trial, the issues are
22   much broader and may involve questions relating to underlying criminal allegations to
23   which Fifth Amendment rights apply. Forcing a Defendant to choose between
24   exercising his or her Fifth Amendment right to remain silent on the one hand and raising
25   a valid RFRA defense on the other is a violation of a defendant’s First, Fifth, and Sixth
26   Amendment rights.
27   ...
28   ...



                                                   -3-
     Case 4:17-mj-00339-N/A-BPV Document 144 Filed 01/04/19 Page 4 of 4




 1          For these reasons, the Court should reconsider its Order, hold an evidentiary
 2   hearing on Defendants’ RFRA Motion to Dismiss, and grant the Motion prior to trial on
 3   the merits.
 4          RESPECTFULLY SUBMITTED this 4th day of January, 2019.
 5                                      MITCHELL | STEIN | CAREY | CHAPMAN, PC
 6                                      By:    /s/ Anne M. Chapman
 7                                             Anne M. Chapman
                                               Attorneys for Defendants
 8
 9
10
                               CERTIFICATE OF SERVICE
11
12          I certify that on January 4, 2019, electronically transmitted a PDF version of this
13   document to the Clerk of Court, using the CM/ECF System, for filing and for

14   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

15
     Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
16   Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
17   Assistant U.S. Attorney
     United States Courthouse
18   405 W. Congress Street, Ste. 4800
19   Tucson, AZ 85701
     Attorneys for Plaintiff
20
21          /s/ Julie Greenwood
22
23
24
25
26
27
28



                                                -4-
